Citation Nr: 0732354	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

This case was previously before the Board in April 2007, at 
which time the issue of service connection for PTSD was 
remanded for additional development.  For the reasons stated 
below, the appeal is must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that additional development is required in 
order to comply with the duty to assist in this case, as well 
as the holding in Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the April 2007 remand, the Board noted that the RO had 
made no attempt to verify the veteran's claimed stressors.  
The Board acknowledged that the veteran's claimed stressors 
in his April 2005 responses to the PTSD questionnaire, 
"bombings and ambushes", were vague and lacking in detail.  
However, the Board also found that there was information 
about the veteran's claimed stressors that was available from 
other documents in the claims file.  For example, the veteran 
reported that he was stationed in the northern part of South 
Korea, apparently where there was constant combat action near 
the DMZ.  He also identified his unit as the 76th Truck 
Company (his personnel records show that he was a light truck 
driver assigned to the 126th Transportation Truck Company 
starting in June 1953).  In a September 2003 statement he 
reported that he was in South Korea for 16-1/2 months; and 
that that he was located very close to the artillery impact 
areas from the battleships Missouri and New Jersey, both of 
which were firing 16 inch guns.  In his June 2004 Notice of 
Disagreement, he reported that his unit was constantly 
subject to infiltrating enemy, and he had had numerous 
friends killed and injured.  He and other drivers drove to 
the front with fuel, and they always brought back dead 
bodies.  They were located very close to our own artillery 
fire and they never got any sleep.  

Based on the foregoing, the Board concluded that verification 
that the veteran was stationed near the front of battle and 
engaged in combat with the enemy could be sufficient to 
support his reported stressors.  Accordingly, the case was 
remanded, in part, to obtain further information from the 
veteran regarding his purported stressors, and for additional 
efforts to be undertaken in an attempt to verify any stressor 
event or events.

The Board acknowledges that, in accord with the April 2007 
remand directives, the veteran was sent correspondence dated 
later that month requesting additional information regarding 
his purported stressors.  Further, the veteran's response in 
May 2007 did not provide any additional details regarding his 
purported stressors, at least in terms of specific dates and 
places.  Nevertheless, the prior remand is clear that the 
Board concluded the veteran had provided enough details to 
seek verification through official channels, and that this 
was one of the enumerated remand directives.  However, a 
thorough review of the record, to include the August 2007 
Supplemental Statement of the Case (SSOC), does not indicate 
any such development was undertaken.

The Court has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall, 
11 Vet. App. at 271.  In view of the foregoing, the Board 
concludes that the case must once again be remanded to ensure 
that an attempt is made to verify the veteran's purported 
stressors through official channels, as previously directed 
in the April 2007 remand.

For these reasons, this case is REMANDED for the following 
action:

1.  An attempt must be made to verify the 
occurrence of the veteran's claimed 
stressors through official channels.  Use 
the information contained in the 
veteran's personnel file to make inquiry 
as to any combat activity his unit of 
assignment experienced when he was 
stationed in Korea.  Also, use any 
additional information supplied by the 
veteran.  All agencies, including the 
service department and National Archives, 
that might assist in this investigation 
should be contacted.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
to that effect should be placed in the 
claims file.

2.  Thereafter, a VA examination for PTSD 
should be provided if, and only if, a 
combat stressor(s) is(are) verified, to 
determine if the veteran has PTSD due to 
a confirmed stressor(s).

3.  After completing any additional 
development deemed necessary, the 
veteran's claim of service connection for 
PTSD should be readjudicated in light of 
any additional evidence added to the 
records assembled for appellate review.  
This readjudication must specifically 
include a determination of whether the 
veteran engaged in combat with the enemy.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2007, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

